DETAILED ACTION
Response to Amendments/Arguments
Drawings objections are now moot since the features have been deleted from the claims.
Specification objection for the abstract has been withdrawn due to amendments by the Applicant.
Previous claim objections are withdrawn due to amendments by the Applicant.
Claim rejection under 112(b) is now moot since those features have been deleted from claim 7.
Applicant argues that modification of Pearce with Phua, Panasik and Devine is not obvious and constitutes impermissible hindsight reconstruction.  Applicant argues that Pearce’s upper threaded portion uses smooth, un-serrated threads and this design lacks sufficient evacuation of concrete as well as sufficient grip strength in concrete.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145 (X) (A).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection MPEP 2145 (V).
Examiner notes that Pearce, Phua, Panasik and Devine are all prior art references that teach screws for use in masonry materials.   
The primary prior art reference, Pearce, already discloses a single low thread 24 and the teaching reference Panasik was used to modify Pearce to have two low threads.  A person of ordinary skill in the art would have been motivated to modify the single low thread already shown in Pearce to have two low threads as taught by Panasik in order to simplify manufacturing while providing improve grip strength (see paragraph 0074 of Panasik).
Phua was used to modify Pearce to have partial serrations into high threads as was previously claimed in claim 8.  High threads engage with the concrete bore hole and having serrations 64 shown in Phua would aid in cutting and removal of the material.  Therefore, a person of ordinary skill would be motivated to modify Pearce with Phua to achieve this advantage.  
Also, Examiner respectfully disagrees with the Applicant's assertion that slot 28 shown in Pearce is not a serration as Pearce clearly teaches in paragraph 25 that it is intended as a relief slot for removal of debris.  
Regarding amended claim 7, Examiner notes that while Applicant's Figure 4 shows six serrations on high threads, Applicant's original disclosure fails to provide any criticality of having six serrations on the high threads.  
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11, line 1 appears to have a grammatical error as “wherein the” is repeated twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 10, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US PGPUB 2015/0316088A1) in view of Panasik et al. (US PGPUB 2005/0158149A1), Phua et al. (US PGPUB 2013/0336744A1), and Devine (US Patent 6250866B1).

Regarding claim 1, 
Pearce et al. (hereinafter referred to as Pearce) discloses:
As shown in Figures 4 and 6, a self-drilling and self-tapping screw 10 (masonry anchor) comprising: 
a head 26 configured to receive a driving bit.
a first section 20 extending from the head 26.
a second section 12 extending from the first section 20, wherein the second section 12 is a double fluted drill section having an abrasive drill tip 18.
wherein a diameter of the first section 20 is larger than a diameter of the second section 12.


two low threads (204 of Figure 19 and 304 of Figure 20) are arranged between each high thread (202 of Figure 19 and 302 of Figure 20).
Panasik teaches that having a double low thread configuration results in a threaded fastener with an improved grip into the material while also simplifying manufacturing.  
By having two low threads 204 of Figure 19 disposed between high threads 202, the effective distance 216 through which the material of the blank must be displaced during thread formation is reduced which allows number of rotations/revolutions of the blank member to be reduced, thereby allowing faster manufacturing as well as allowing use of smaller thread rolling machines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Pearce to have two low threads located between each high thread as taught by Panasik in order to produce a fastener with improved grip strength (pull-out resistance) which could be manufactured faster and economically.
“Since such distances 216, 216, through which the material of the blank member 208 must be correspondingly moved or displaced in connection with the formation of the successive threads of the first, primary thread lead 202, are able to be substantially or significantly reduced, the number of rotations or revolutions that the blank member 208 must undergo during the entire thread rolling process in order to in fact achieve the complete formation of the first, primary thread lead 202, is able to be proportionally reduced. Accordingly, the longitudinal or axial length of each thread rolling die can be proportionally reduced or shortened whereby, in turn, the use of a substantially reduced or smaller thread rolling machine is able to be correspondingly employed which renders the manufacture of the threaded fasteners 200 more cost effective. In addition, the provision of the dual set or pair of second, auxiliary thread leads 204, 204 upon the threaded fastener 200 increases the axial reinforcement characteristics imparted to the threaded fastener 200 over the axial extent thereof.” [0074]

Pearce does not disclose, but Phua et al. (hereinafter referred to as Phua) teaches:
Shows a masonry fastener with high and low threads in Figure 1.  Figures 5a-5b show notches/serrations 64 on high threads 34.
“The edges of the trailing notch surfaces 68 aid in cutting of the material in which the fastener is being installed. Once the fastener is installed, the leading notch surface 66 may act to inhibit backing out of the fastener by edges of the leading notch surface and the leading notch surface 66 engaging the structure in the reverse rotating direction.” [0033]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Pearce to have serrations/notches on high threads similar to the ones taught by Phua as the notches aid in cutting of the material during installation and also inhibit backing out of the fastener.


A self-drilling, self-tapping concrete screw is shown in Figure 1 with a carbide drill tip 20.  
“The installation of a carbide drill tip 44 allows the remaining material of the fastener 10 to have the strength and durability needed for drilling, tapping and holding while the carbide drill tip provides the requisite extremely hard tool edges for penetrating the sand, stones or other material of varying hardness found in aggregate masonry products like concrete block or brick.” [col 3, line 51]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Pearce to have a carbide drill tip similar to the ones taught by Devine to have a fastener with a drill tip having the necessary hard carbide cutting edges to cut through masonry materials and remaining sections of the screw made out of material (e.g. steel) that provides the strength and durability needed for fasteners. 
The screw in Pearce is made out of steel and addition of carbide drill tip will lead to the abrasive drill tip including a first material that is different from a second material within the second section.

Regarding claim 2, 
Pearce does not explicitly disclose, but Devine teaches:
wherein the first material (carbide) of the abrasive drill tip 20 is an attachable portion 44.  “A third portion 18 of the shank is unthreaded and extends from the threaded second portion 48 to a distal tip 20 where a slot 58 is formed to accommodate the insertion of a carbide drill tip 44.” [col 3, line 16]
See rejection of claim 1 above on reasons for modifying Pearce with Devine.

Regarding claim 5, 
Pearce discloses:
Length of the second section 12 (drilling section with the drill tip) is shown to be 22 mm in Figure 5, which is greater than 1/4-inch.

Regarding claim 6, 
Pearce discloses:
Head 26, shown in Figure 4, is hex washer head.

Regarding claim 7, 
Pearce does not disclose, but Phua teaches:
Phua teaches a plurality of notches/serrations 64 on high threads 34 per circumferential flight.  
It would have been obvious to one having ordinary skill in the art at the time of filing to have the screw shown in Pearce (as modified by Phua) to have six serrations per circumferential flight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable parameters involves only routine skill in the art.  
Additionally, Phua also teaches the following: “The notches 64 may provide, for example, 5 lobes per thread revolution. Alternatively, notches may provide any suitable number of lobes as desired, such as from 3 lobes to 24 lobes, or more, per thread revolution.” [0033]

Regarding claim 10, 
Pearce discloses:
As shown in Figure 4, a self-drilling and self-tapping screw 10 for attaching objects to a masonry material (e.g. concrete).  
a head 26 configured to receive a driving bit.
a threaded section 20, wherein the threaded section includes alternating high 22 and low threads 24.  
a drill section 12, wherein the drill section 12 has at least two flutes for removing debris of the masonry material, wherein the drill section 12 follows the threaded section 20.
a diameter of the drill section 12 is smaller than a largest diameter (diameter of high threads 22) of the threaded section 20.
a drill tip 18 located at the end of the drill section 12.
wherein the drill tip and drill section predrill a hole in the masonry material for the threaded section, the threaded section fastening to the masonry material.  “The invention is directed toward a concrete anchoring screw made of hardened steel combined with a concrete drill bit tip designed to fasten items to concrete. This new design eliminates the need to drill the hole first with a drill prior to drilling in the actual screw allowing the screw to be installed in one step versus two steps which is required now, saving time.” [0012]

Pearce does not disclose, but Devine teaches:
wherein the drill tip 20 includes a first material (carbide) which is harder than the masonry material (concrete) and different than a second material (steel) within the drill section.
See rejection of claim 1 above on reasons for modifying Pearce with Devine.

Pearce does not disclose, but Phua teaches:
wherein the high threads include notches (serrations) – see rejection of claim 1 above on reasons for modifying Pearce with Phua.

Pearce does not disclose, but Panasik teaches:
two low threads (204 of Figure 19 and 304 of Figure 20) are arranged between each high thread (202 of Figure 19 and 302 of Figure 20).
Panasik teaches that having a double low thread configuration results in a threaded fastener with an improved grip into the material while also simplifying manufacturing.  
By having two low threads 204 of Figure 19 disposed between high threads 202, the effective distance 216 through which the material of the blank must be displaced during thread formation is reduced which allows number of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Pearce to have two low threads located between each high thread as taught by Panasik in order to produce a fastener with improved grip strength (pull-out resistance) which could be manufactured faster and economically.

Regarding claim 12, 
Pearce does not explicitly disclose, but Devine teaches:
wherein the first material (carbide) of the abrasive drill tip 20 is an attachable portion 44.  “A third portion 18 of the shank is unthreaded and extends from the threaded second portion 48 to a distal tip 20 where a slot 58 is formed to accommodate the insertion of a carbide drill tip 44.” [col 3, line 16]
See rejection of claim 1 above on reasons for modifying Pearce with Devine.

Regarding claim 15, 
Pearce discloses:
Combined length of the drilling section and the drill tip is shown to be 22 mm in Figure 5, which is greater than 1/4-inch.




Pearce discloses:
As shown in Figure 4, the drill tip is a twist drill bit formed by twists of the at least two flutes.

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Panasik, Phua, and Devine further in view of Regensburger (US Patent 4257307A).

Regarding claim 3,
Pearce does not explicitly disclose, but Regensburger teaches:
As shown in Figure 1, a self-drilling screw with a tungsten carbide drill tip 4.  “A cutting bit 4, which is a small plate of tungsten carbide, projects axially and in two opposite radial directions from the free axial end of the shank 2.” [col 2, line 3]
“Carbide tips are most practical in the same type of screws because of their ability of drilling into most other materials of construction.” [col 4, line 23]
Pearce, as modified by Devine in the rejection of claim 1, has an attachable carbide drill tip.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the carbide drill tip shown in Pearce (as modified by Devine) to be made out of tungsten carbide as taught by Regensburger since tungsten carbide bits have the necessary hardness to drill into most construction materials.
.

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Panasik, Phua, and Devine further in view of NPL#1: Concrete Screw Bolt Depot.

Regarding claim 4, 
Pearce does not explicitly disclose, but NPL#1: Concrete Screw Bolt Depot teaches:
NPL#1 shows hole sizes for different concrete screw sizes.  For a 3/16” threaded screw, a hole size of 5/32” is recommended which leads to a difference of 1/32” between the hole diameter and the screw thread diameter.  
The screw in Pearce is self-drilling with self-tapping threads.  Before the tapping threads engage with the concrete, a drilled hole of proper diameter is needed to ensure a proper fit with the threads.  Therefore, the drilling portion 12 of the screw shown in Pierce must be sized properly.  A drilled hole that has a larger diameter than the diameter of the tapping threads will prevent threads from engaging with the concrete.  
A screw where the diameter of the first section (threaded section) is 1/32” larger than the diameter of the second section (drilling section) will create a drilled hole that is 1/32-inch smaller than the screw thread diameter allowing the self-tapping threads to engage and tap properly into the material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the first section 

Regarding claim 14: see rejection of claim 4.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Panasik, Phua, and Devine further in view of Lin (US PGPUB 2018/0209465A1).
Regarding claim 8,
Pearce (as modified) does not disclose, but Lin teaches:
A concrete screw with high and double low threads is shown in Figure 3. Notches/serrations 333 that extend to a bottom of the high thread are also shown in Figure 3.
Lin teaches that serrations 333 aid in cutting of the concrete material as well as provide a means for removal of swarf/debris generated during screw installation.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the notches shown in Lin in place of the notches shown in Phua. Thus, the simple substitution of one known 

Regarding claim 9,
Pearce (as modified) does not disclose, but Lin teaches:
Serrations 333 extend to a bottom of the high thread but the two low threads 34 are not serrated.  Therefore, when modifying the screw in Pearce, as set forth above in the rejection of claim 8, it will be modified similarly as taught by Lin (i.e. serrations extending to a bottom of the high thread with the two low threads having no serrations).
See rejection of claim 8 on reasons for modifying Pearce with Lin.

Regarding claim 11, 
Pearce (as modified) does not disclose, but Lin teaches:
Notches 333 extend to a bottom of the high thread but the two low threads 34 are not serrated.  Therefore, when modifying the screw in Pearce it will be modified similarly as taught by Lin (i.e. serrations extending to a bottom of the high thread with the two low threads having no serrations).
See rejection of claim 8 on reasons for modifying Pearce with Lin.



Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Panasik, Devine and Lin (US PGPUB 2018/0209465A1).

Regarding claim 17, 
Pearce discloses:
As shown in Figures 4 and 6, an anchor 10 for single penetration applications into a masonry material (e.g. concrete) wherein the anchor 10 does not require the masonry material to be predrilled.  “The invention is directed toward a concrete anchoring screw made of hardened steel combined with a concrete drill bit tip designed to fasten items to concrete. This new design eliminates the need to drill the hole first with a drill prior to drilling in the actual screw allowing the screw to be installed in one step versus two steps which is required now, saving time.” [0012]
the anchor comprising: a hex-washer head 26.
a shaft extending from a bottom of the hex-washer head 26.
a threaded section 20 along the shaft wherein the threads extend outward from the outer diameter of the shaft, wherein the threads are alternating high 22 and low 24 threads.
a drilling section 12 along the shaft following the threaded section 20.
As shown in Figure 4, there is no exposed shaft between where the threaded section 20 ends and the drilling section 12 starts.  Furthermore, as shown in Figures 6-7, a screw with longitudinal relief slots 28 will have no exposed shaft 
wherein the drilling section 12 has a same diameter as the outer diameter as the shaft.
wherein the drilling section 12 comprises at least two flutes for removal of masonry material debris.

Pearce does not disclose, but Devine teaches:
a drill tip 20 at the end of the drilling section wherein the drill tip comprises a material (carbide) which is harder than the masonry material (concrete) and different than the material of the drilling section (steel).
wherein the material (carbide drill tip 44) of the drill tip 20 is located in the entire attachable portion 44 for the drill tip 20.
See rejection of claim 10 above on reasons for modifying Pearce with Devine.

Pearce does not disclose, but Panasik teaches:
the low threads being double low threads – see rejection of claim 10 shown above for reasons on modifying Pearce with Panasik.

Pearce does not disclose, but Lin teaches:
wherein the high threads include notches (serrations) 333 as shown in Figure 3.  The serrations 333 extend to a bottom of the high threads and the low threads are not serrated.  
Lin teaches that serrations 333 aid in cutting of the concrete material as well as provide a means for removal of swarf/debris generated during screw installation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Pearce to have notches similar to the ones taught by Lin to aid in cutting of the material and removal of cutting debris.  When modifying the screw in Pearce it will be modified similarly as taught by Lin (i.e. serrations extending to a bottom of the high thread with the two low threads having no serrations).

Regarding claim 18, 
Pearce discloses:
Combined length of the drilling section and the drill tip is shown to be 22 mm in Figure 5, which is greater than 1/4-inch.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Panasik, Devine, and Lin further in view of Regensburger (US Patent 4257307A).

Regarding claim 19,
Pearce does not explicitly disclose, but Regensburger teaches:
As shown in Figure 1, a self-drilling screw with a tungsten carbide drill tip 4.  “A cutting bit 4, which is a small plate of tungsten carbide, projects axially and in two opposite radial directions from the free axial end of the shank 2.” [col 2, line 3]
“Carbide tips are most practical in the same type of screws because of their ability of drilling into most other materials of construction.” [col 4, line 23]
Pearce, as modified by Devine in the rejection of claim 17, has an attachable carbide drill tip.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the carbide drill tip shown in Pearce (as modified by Devine) to be made out of tungsten carbide as taught by Regensburger since tungsten carbide bits have the necessary hardness to drill into most construction materials.  

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Panasik, Devine, and Lin further in view of NPL#1: Concrete Screw Bolt Depot.
Regarding claim 20, 
Pearce does not explicitly disclose, but NPL#1: Concrete Screw Bolt Depot teaches:
NPL#1 shows hole sizes for different concrete screw sizes.  For a 3/16” threaded screw, a hole size of 5/32” is recommended which leads to a difference of 1/32” between the hole diameter and the screw thread diameter.  
The screw in Pearce is self-drilling with self-tapping threads.  Before the tapping threads engage with the concrete, a drilled hole of proper diameter is needed to ensure a proper fit with the threads.  Therefore, the drilling portion 12 of the screw shown in Pierce must be sized properly.  A drilled hole that has a larger 
A screw where the diameter of the first section (threaded section) is 1/32” larger than the diameter of the second section (drilling section) will create a drilled hole that is 1/32-inch smaller than the screw thread diameter allowing the self-tapping threads to engage and tap properly into the material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the first section (threaded section) to be 1/32” larger than the diameter of the second section (drilling section) as shown in NPL#1 to ensure that that the drilled hole is smaller than the screw thread diameter allowing the self-tapping threads to engage and tap properly into the material, thereby creating a strong screwed connection.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwartzman et al. (US Patent 4125050A): a self-drilling screw shown in Figures 1-2 where threads 18 extend from the head to the drilling portion 16 (see col 2, line 48).  Threads 18 that extend directly from the end of the drilling portion 16 will ensure that the drilled hole is engaged by the threads once the threaded portion enters the hole.  A non-threaded shank located between the drilling portion and the threaded portion could cause undesirable friction due to interference with the drilled hole and lead to increase in installation torque.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677